Rothrock, J.
i. municipal cities: power to oiler re-reward. In Bawlt v. Marion County, 48 Iowa, 472, it was held that a county has no power or authority to offer a reward for the arrest and conviction of a criminal, because there is no statute in this State which . . ..... expressly or by necessary implication imposes upon counties any duty in respect to the arrest of persons charged with crime.
It is well settled that a municipal corporation can exercise only such powers as are expressly granted by statute, and such as are necessarily and fairly implied in, or incident to, those conferred by express grant and- “ those essential to the declared object and purposes of the corporation.” Dillon on Municipal Corporations, Vol. 1, Sec. 55.
Tested by this rule, we think the court below correctly held that the defendant was' not bound by the resolution of the council and the proclamation of the mayor.
It is not claimed that there is any express statutory authority authorizing the offer of the reward, but that the law imposes a duty upon cities to arrest and procure the conviction of criminals. No statute imposes such duty in express terms. That cities may pass such ordinances as shall be necessary and proper to provide for the safety of the inhabitants, and preserve peace and order therein, is provided by statute, but we do not believe that the offering of rewards for the detection of criminals is necessarily and fairly implied in this general grant of power, nor that it is essential to any declared purpose *195of the corporation. If it were doubtful it would be the duty of the courts to deny the power. “ Any fair, reasonable doubt concerning the existence of power is resolved by the courts against the corporation and the power is denied.” Dillon on Municipal Corporations, Yol. 1, Sec. 55.
Affirmed.